Hr. Justice PHILLIPS
delivered the opinion of the court.
The case was tried in the District Court of Bexar County for the Seventy-third Judicial District at a term beginning October 6, 1913, and ending ¡November 29, 1913, and which could not by law continue more than eight weeks. The appeal bond of the plaintiffs in error was filed in the trial court December 29, 1913, more than twenty days after the expiration of the term. It was, therefore, filed too late. Rev. Stats., art. 2084. The matter does not appear to have been brought to the attention of the Court of Civil Appeals, but the bond not having been filed in time, it was without jurisdiction of the appeal, as is this court of the application for writ of error, which is accordingly dismissed. El Paso & Northwestern Ry. Co. v. Whatley, 99 Texas, 128, 87 S. W., 819.